                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc., an                )
Oklahoma corporation,                          )
                                               )         ORDER GRANTING JOINT MOTION
               Plaintiff,                      )         TO AMEND SCHEDULING ORDER
                                               )
       vs.                                     )
                                               )         Case No. 1:18-cv-181
Rick Fisher and Rosella Fisher,                )
                                               )
               Defendants.                     )


       Before the court is a Joint Motion and Stipulation to Amend Scheduling Order filed by the parties

on April 11, 2019. The court granted the motion and adopts the stipulation (Doc. No. 25). The pretrial

deadlines shall be modified as follows:

       1.      The parties shall have until May 31, 2019, to complete fact discovery.

       2.      The parties shall provide the names of expert witnesses and complete reports under Rule

               26(a)(2) as follows:

               a.      Plaintiff’s expert disclosures due by June 28, 2019;

               b.      Defendants’ expert disclosures and rebuttal expert disclosures due by August 28,

                       2019; and

               c.      Plaintiff’s rebuttal expert disclosures due by October 11, 2019.

       3.      The parties shall have until November 12, 2019, to complete expert discovery.

       4.      The parties shall have until December 12, 2019, to file other dispositive motions (summary

               judgment as to all or part of the case)


                                                   1
The final pretrial conference set for January 2, 2020, shall be rescheduled before the Magistrate Judge by

telephone on April 21, 2020, at 2:00 p.m. The Court shall initiate the conference call. The jury trial set for

January 13, 2020, shall be rescheduled for May 4, 2020, at 9:00 a.m. in Bismarck before the Magistrate

Judge (courtroom #2). A ten (10) day trial is anticipated.

        IT IS SO ORDERED.

        Dated this 18th day of April, 2019.

                                                           /s/ Charles S. Miller, Jr.
                                                           Charles S. Miller, Jr., Magistrate Judge
                                                           United States District Court




                                                      2
